DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on February 18, 2021.  Claims 16, 19, 21-25, 27, 29, and 31-41 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.

Response to Arguments
Concerning the “Claim Rejections – 35 USC 103” section on pages 7-11 of the Applicant’s Response filed on January 20, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the combination of the Deacon and Andreas references lacks a suggestion or motivation to combine the teachings, and the examiner agrees. The Deacon reference teaches a spring drive force designed to propel the intraocular lens (IOL) forward, therein not necessitating a ratchet and pawl mechanism because the spring drive force has solved the issue of counterforce of the IOL from pushing the displacement mechanism in the backwards direction.  Furthermore, the Andreas reference involves the desheathing of an implant, but does not necessarily teach a pushing force in a forward 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Compagni on March 15, 2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 16, line 22, after “depending on a direction of an”, replaced [operators] with --operator’s--

In claim 32, line 1, after “the injector of claim”, replaced [30] with --16--

In claim 34, line 1, after “the injector of claim”, replaced [30] with --16--

Allowable Subject Matter
Claims 16, 19, 21-25, 27, 29, and 31-41 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references teaches each and every limitation of the independent claim.  The closest art of record are the Deacon, Andreas, Charles (US 2009/0018548), and Green et al. (US 2016/0120678) references.  The Deacon reference teaches an injector for ejecting an intraocular lens and injecting the intraocular lens into the eye similar to that of the claimed invention, but does not specifically teach a ratchet mechanism and pawl.  The Andreas reference teaches a drive mechanism for a stent delivery device including a ratchet mechanism and pawl similar to that of the claimed invention, but teaches the desheathing of an implant as opposed to a pushing force in a forward direction to expel the implant.  Furthermore, there is no motivation to combine elements of the two drive mechanisms of the Deacon and Andreas references given the differences in the functions of the spring drive force mechanism of the Deacon reference and the desheathing mechanism of the Andreas reference.  The Charles reference teaches an injector for ejecting an intraocular lens and injecting the intraocular lens into the eye including a ratchet and pawl mechanism, but the pawl mechanism of the Charles reference is not selectively engageable.  The Green et al. additionally teaches a stent delivery device including a ratchet mechanism and pawl similar to that of the claimed invention, but in the same manner as the Andreas reference, involves the desheathing of an implant as opposed to a pushing force in a forward direction for the ejection of the an implant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wensrich et al. reference (US 2020/0197167) and the Holderby et al. reference (US 2020/0015960) teach IOL injector devices including ratchet and pawl mechanisms (Wensrich; Figure 10B | Holderby; Figure 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/15/2021